Citation Nr: 0004551	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-14 310	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The veteran failed to appear at a requested and scheduled 
hearing before a member of the Board at the RO.  Accordingly 
the veteran's claim will be decided on the evidence currently 
of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the instant appeal has been obtained by the RO.

2.  The veteran has been assigned a 60 percent rating for 
status post aortic valve replacement due to endocarditis, and 
a 30 percent rating for status post cerebellar vascular 
accident with left-sided weakness.

3.  The veteran is able to adequately attend to the needs of 
daily living without the regular assistance of another person 
and he is able to protect himself from the hazards and 
dangers inherent in his daily environment.

4.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises as a result of his disabilities.



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance or upon housebound 
status have not been met.  38 U.S.C.A. § 1502(b) (c), 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran seeks an award of special monthly pension based 
on the need for regular aid and attendance or upon housebound 
status.  The veteran had endocarditis complicated by an 
embolic stoke affecting the left side of his body in July 
1996.  The veteran underwent a porcine bioprosthetic aortic 
valve replacement in July 1996.  The veteran was granted 
pension benefits effective from July 1996.  He was assigned a 
60 percent rating for status post aortic valve replacement 
due to endocarditis, and a 30 percent rating for status post 
cerebellar vascular accident with left-sided weakness.

Following hospitalization the veteran was treated at a 
nursing home.  While the veteran was a resident of the 
nursing home he was awarded special monthly pension based on 
the need for regular aid and attendance.  The veteran was 
released from the nursing home to his parents' home in 
November 1997.  The special monthly pension was terminated 
following the veteran's discharge from the nursing home.    

In December 1997 the veteran submitted a statement from a VA 
physician which is considered a claim for special monthly 
pension based on the need for regular aid and attendance or 
upon housebound status.  The statement from the VA physician 
notes that the veteran was status post porcine aortic valve 
replacement for endocarditis and status post right cerebellar 
vascular accidents, one in July 1996 and another in August 
1997.  She also noted that the veteran was status post 
ablation for Wolf-Parkinson White syndrome.  The examiner 
stated that the veteran continued to have significant 
disability from his stroke.  It was reported the veteran had 
difficulty walking due to weakness, flexion contracture, poor 
balance, and incoordination of the left leg.  She noted that 
the veteran walked with a cane, and that this had limited his 
mobility significantly, making daily errands and activities 
of daily living difficult.  She stated that the veteran's 
right upper extremity suffered some weakness from the stroke 
also, but that she had not evaluated that on the veteran's 
last appointment so she did not know its status.

On VA examination in April 1998 the veteran reported that he 
had been living with his mother and father since being 
released from the nursing home.  He performed exercises at 
home to continue to build his left arm and left leg strength.  
He reported that his strength had slowly been improving.  He 
had been using a cane for the last month.  He stated that 
prior to that he had been using a wheelchair, mainly due to 
instability.  The veteran reported that he was not dizzy, 
however, he had poor balance which affected his ability to 
walk.  His balance was particularly bad when he was in a dark 
room.  The veteran stated that he fell approximately one time 
per week, but denied injuring himself with the falls.  He 
denied syncope or presyncope with the falls.  The veteran 
reported rare bladder incontinence when he was not able to 
get to the bathroom.  The veteran denied inability to perform 
self-care.  It was reported the veteran was able to travel 
beyond the premises of his home, was able to drive, and was 
able to feed himself as well as fasten his clothing, bathe, 
shave and perform toileting activities.  It was noted the 
veteran was able to get out of the tub.  The veteran reported 
that he used a chair in the shower.  On examination the 
veteran walked with a cane.  He did not have a limp.

A June 1998 VA outpatient treatment record notes that the 
veteran had bought a stair climber to increase his strength.  
He stated that he had trouble getting in and out of boats, so 
he spent his time fishing from the dock.


A.  Aid and Attendance

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  Neither of the first two criteria under 
section 3.351(c) is applicable to this case because the first 
provision deals with situations where the claimant is legally 
blind, 38 C.F.R 3.351(c)(1), and the second provision deals 
with situations where the claimant is confined to "a nursing 
home because of mental or physical incapacity," 38 C.F.R 
3.351(c)(2).  The third criterion, 38 C.F.R. § 3.351(c)(3), 
directs consideration pursuant to section 3.352(a), which 
provides:

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  C.F.R. § 
3.352(a).


The record shows that since the veteran was released from the 
nursing home he has had some trouble with balance, especially 
in the dark.  The December 1997 statement from the VA 
physician indicated that the veteran had difficulty walking 
and his weakness interfered with his activities of daily 
living.  However, overall the evidence does not show that 
regular aid and attendance is required.  The evidence does 
not show that the veteran's disabilities have rendered him so 
disabled as to be incapable of self-care.  The April 1998 VA 
examination shows that the veteran is able to feed, clothe, 
bathe and attend to the wants of nature by himself.  This 
examination further showed that the veteran is able to walk 
with a cane and that he is able to drive.  He does not have 
an amputation stump or prosthesis.  While the veteran's left 
extremities are weaker than his right and while he may 
occasionally lose his balance, the medical evidence reveals 
that the veteran is able to function in life on his own and 
that any personal assistance he requires is less than that 
necessary to meet the criteria for regular aid and 
attendance.  Consequently, special monthly pension based on 
the need for regular aid and attendance is not warranted.

B. Housebound Status

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability ratable as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to one's dwelling and the immediate premises, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability ratable as 100 percent 
disabling under the Schedule for Rating Disabilities.  38 
C.F.R. § 3.351(d).  It is clear from the record that none of 
the veteran's disabilities is 100 percent disabling under the 
schedular criteria.  In addition, the evidence does not show 
that the veteran is permanently housebound as the evidence 
shows that he is able to walk with a cane and that he is able 
to drive.  He is not substantially confined to his dwelling 
or immediate premises as a result of his disabilities.  
Accordingly, special monthly pension due to housebound status 
is not warranted.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or upon housebound status is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

